  Case 2:20-cv-04082-RGK-PLA Document 15 Filed 01/28/21 Page 1 of 1 Page ID #:62


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-04082-RGK-PLA                                      Date     January 28, 2021
 Title             Miriam Maldonado v. World Delight, Inc. et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                          N/A
                 Deputy Clerk                         Court Reporter / Recorder                Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER RE RESPONSE TO ORDER TO SHOW
                              CAUSE

      The Court has reviewed the proofs of service [13] and [14] that were filed in response to
the Order to Show Cause [12]. The last day to timely serve the summons and complaint was
August 2, 2020. Therefore, defendant Gerardo Rodriguez, is hereby dismissed for lack of
prosecution.
       According to the Court’s Standing Order Regarding Newly Assigned Cases [8], proofs of
service shall be filed within 5 days of serving the summons and complaint. As to defendant
World Delight, Inc., plaintiff shall show cause in writing, not later than February 2, 2021,
regarding the failure to timely file the proof of service. Plaintiff shall also file a Request for
Default by the Clerk as to defendant World Delight, Inc. on or before February 2, 2021. Failure
to do so will result in dismissal for lack of prosecution.
         IT IS SO ORDERED.

                                                                                                 :

                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
